Citation Nr: 0909212	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fungal infection 
of the feet.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 
1979 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As support for his claim, the Veteran testified at an August 
2008 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

There are a couple of important points that warrant 
mentioning at the outset.  The Veteran asserts that he is 
already service connected for "chronic skin disease" and 
that his doctor's said he should have been getting 
compensation for this.  However, he is mistaken.  He 
submitted a VA medical center (VAMC) outpatient routing slip 
listing his four service-connected disabilities as including 
"Chronic Disease, Unspecified 0% - service connected."  
This notation, however, instead refers to his bilateral knee 
disability - chondromalacia patellae, for which service 
connection was granted in a May 1986 decision, with the award 
retroactive to July 1985.  The claim for service connection 
for his skin condition (fungal infection of his feet) was 
more recently denied in August 1987.

It also bears mentioning that the Veteran is currently 
service-connected for three other conditions of the feet:  
bilateral pes planus - rated 30-percent disabling, bilateral 
residuals of cold injury (frostbite) - rated 10-percent 
disabling, and 
post-operative residuals of fractures of the second, third, 
and fourth metatarsals on the right foot with a history of 
entrapment neuropathy - also rated 
10-percent disabling.  The frostbite residuals are rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7122, which takes 
into account tissue loss and nail abnormalities related to 
that condition.  So to the extent that any of the Veteran's 
symptoms, including peeling skin, are attributable to his 
frostbite, he already is being compensated for that inasmuch 
as these symptoms are rated under that 
service-connected disability.  These same symptoms, then, may 
not be again service connected and rated as a separate 
disability.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
regulation.  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993).


FINDINGS OF FACT

1.  An August 1987 rating decision initially considered and 
denied the Veteran's claim for service connection for a 
fungal infection of the feet because the condition had been 
first noted many years after service ("too remote") and 
since there was no evidence on file otherwise relating the 
condition to the Veteran's military service, including by way 
of a service-connected disability.

2.  The additional evidence submitted since that August 1987 
rating decision does not suggests the Veteran's fungal 
infection of the feet was either incurred or aggravated 
during his military service.  Rather, this additional 
evidence is cumulative or redundant of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The August 1987 decision denying service connection for a 
fungal infection of the feet is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit being 
sought.  To satisfy this requirement, VA adjudicators are 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004, before the initial adjudication of the petition 
to reopen his claim in August 2005.  That letter indicated he 
needed to submit new and material evidence to reopen his 
claim, defined what constituted new and material evidence in 
the context of why the claim had been previously denied, and 
apprised him of his and VA's respective responsibilities in 
obtaining supporting evidence.  The letter did not comply 
with Dingess, as he was not apprised of the downstream 
disability rating and effective date elements of his claim, 
but this is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Since the Board will conclude below that there is 
insufficient evidence to reopen his claim for 
service connection, the downstream disability rating and 
effective date elements of his claim are moot.  So not 
receiving notice concerning these downstream elements of the 
claim is ultimately inconsequential.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to his 
claim.  

The Veteran was not afforded a VA compensation examination 
for a medical nexus opinion as to whether the fungal 
infection of his feet is attributable to his military 
service.  However, a VA examination for a medical nexus 
opinion is not required unless and until there is first new 
and material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).  And as the Board concludes the Veteran 
has not submitted new and material evidence to reopen his 
claim, no further notice or assistance to him is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Merits

The Veteran filed his initial claim for service connection 
for a foot condition in October 1985.  Per a May 1987 Board 
Remand, this claim was split into four separate claims - for 
(1) bilateral pes planus, (2) bilateral residuals of cold 
injury (frostbite), (3) residuals of a right foot fracture 
and (4) a fungal infection of the feet.  The RO eventually 
granted service connection for the first three disabilities, 
but in an August 1987 decision denied the claim for service 
connection for a fungal infection stating the diagnosis was 
too remote in time from service for the condition to have had 
its onset in military service.  The RO also concluded there 
was no evidence otherwise relating the condition to the 
Veteran's military service, including by way of a service-
connected disability.  He did not appeal that August 1987 
decision, so it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
this previously denied, unappealed claim.  However, for the 
reasons and bases discussed below, the Board finds that new 
and material evidence has not been submitted to reopen this 
claim, so his petition must be denied.

The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim, before proceeding further, because this initial 
determination in turn affects the Board's jurisdiction to 
consider and adjudicate the claim on the underlying merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a fungal infection of the feet is 
the evidence that has been added to the record since the 
final and binding August 1987 rating decision.  And 
considering the stated basis of that denial, new and material 
evidence must suggest that his fungal infection of the feet 
was incurred in or aggravated by his military service or that 
it is associated with a service-connected disability or part 
and parcel of same.  Unfortunately for him, there is no such 
additional evidence.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disability that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006). 

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).

Since the August 1987 rating decision in question, the 
Veteran has submitted additional documents and testimony 
describing his current symptoms and treatment of his fungal 
infection of the feet, and reiterating his belief this 
condition originated during his military service.  So, on the 
one hand, these statements are "new" in that they did not 
exist at the time of the August 1987 rating decision and, 
therefore, were not considered.  However, in the Veteran's 
statements and testimony, he is merely reiterating arguments 
he made in his earlier claim.  So in this respect his 
additional statements to this same effect are not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, 
medical records describing his current condition and the type 
of evaluation and treatment he is receiving are not material 
to the issue of service connection (i.e., do not suggest the 
condition is related to his military service) and, therefore, 
are not sufficient to reopen his claim for service connection 
on the basis of new and material evidence.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) 



The Veteran has provided no medical opinion since the RO's 
August 1987 decision that etiologically links his fungal 
infection to his military service.  So there is not new and 
material evidence to reopen the claim.

The Veteran has only submitted his lay statements stating 
that he believes his fungal infection of the feet was 
incurred in or aggravated by his military service.  Since, 
however, he is not competent to make this critical 
determination, his unsubstantiated lay statements, alone, are 
not new and material.  See 38 C.F.R. § 3.156; Moray, 5 Vet. 
App. at 211.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the August 1987 rating 
decision that would permit reopening the claim for service 
connection for a fungal infection of the feet.  Furthermore, 
inasmuch as the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final note, the Board emphasizes that the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  Where, however, separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned where none of the symptomatology of the 
conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board emphasizes that the critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  Id.

With this in mind, to the extent the Veteran's claimed 
symptomatology of the fungal infection of his feet overlaps 
with his already service-connected residuals of a cold injury 
to the feet (frostbite), he cannot be compensated under both 
theories of causation.


ORDER

As there is no new and material evidence, the petition to 
reopen the claim for service connection for a fungal 
infection of the feet is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


